ON REHEARING
HAMITER, Justice.
In the majority opinion originally rendered by this court herein the facts involved are fully set forth. They will not be repeated in this discussion, except when and where necessary.
Further, on the original hearing we affirmed the dismissal of plaintiff’s suit by the Court of Appeal primarily on our conclusion that the construction contract between the defendant, W. R. Aldrich and Company, Inc. (hereinafter referred to sometimes as Aldrich), and the Louisiana Department of Highways (in which contract the former agreed to remove ten feet from the front of plaintiff’s building and add it to the rear thereof) did not contain a stipulation pour autrui in plaintiff’s favor within the contemplation of Articles *8121890 and 1902 of the Revised Civil Code; and that, consequently, plaintiff acquired no rights against this defendant.
However, we also held originally that the record amply supported the conclusion of the trial judge (as affirmed by the Court of Appeal) that, even conceding the existence of a stipulation pour autrui in the contract, plaintiff had never accepted the advantages made in her favor — a prerequisite under the above cited codal provisions for the stipulation’s irrevocability.
Our reconsideration of the record convinces us that this last mentioned holding was correct. Therefore, we shall pretermit herein the question of whether or not the agreement between this defendant and the Department contains such a stipulation pour autrui, and for the purpose of this discussion (without determining the correctness of our prior reasoning on that issue) we shall assume that it did.
As shown by the transcript before us the obligation undertaken by Aldrich relative to plaintiff’s property, in its contract with the Department, was to “Cut off ten feet on front of garage & add to rear”, for which it would be paid the sum of $2000. To support the contention that she had accepted such benefit made in her behalf (it is conceded by all parties that an acceptance was necessary for rendering the stipulation pour autrui irrevocable), the plaintiff relies on a letter signed by her, as well as on her own testimony given during the trial - of the case.
The letter reads as follows:
“Abbeville, Louisiana
“November 21, 1956
“Department of Highways State of Louisiana Baton Rouge, Louisiana
“Gentlemen:
“You are hereby authorized to enter upon my property at the corner of Charity Street and Gertrude Avenue and to -remove from Charity Street the pumps and canopy and also to make alterations to garage as specified on project plans.
“Very truly yours,
“Mrs. J. W. Cox”
At the outset it is to be noted that the letter is addressed to the Department of Highways, not to W. R. Aldrich and Company, Inc. (who is nowhere mentioned therein). Moreover, it contains no reference whatever to any contract between-the Department and another party.
The letter is nothing more than an authorization by the plaintiff to the Department to come on her property conformably to her understanding of the pre-existing agreement with it. In no manner can it be considered as a communication written in contemplation, much less as an accept-*814anee, of a contract entered into by the Department with Aldrich or with any other contractor.
Furthermore, it should be noted that the letter refers to acts to be done (removal of pumps and canopy) which were not mentioned in Aldrich’s contract. Also, it is deemed appropriate to observe that the written authorization, although requested by the representatives of the Department, was executed by plaintiff (according to her testimony) in the office of her own attorney.
With further reference to plaintiff’s testimony it is noticed that, in response to a question by her attorney, she stated that no one had offered to do anything to her building. However, this is denied by defendant’s employees who testified that they had gone to plaintiff’s property to commence the removal of the front ten feet of the building and that she had prevented their doing so. Also, witnesses for the defendant stated that they had called on plaintiff numerous times in an effort to settle the matter; but she insisted that additional work (other than moving ten feet of the building) be undertaken by Al-drich and, further, she demanded that a cash consideration be paid to her. They stated too that from time to time she changed her mind as to what she wanted done, at one point indicating that putting ten feet on the rear of the building would bring it too close to her residence.
We might well resolve this conflict in the evidence by merely deferring to the finding of the trial judge. However, our examination of the whole of plaintiff’s testimony convinces us that she never unconditionally accepted the advantages stipulated by the defendant in her favor. Throughout such testimony is the assertion that she was willing for the defendant to carry out her understanding of her agreement with the Highway Department (not that she would permit Aldrich to change the ten feet of the building in accordance with its contract) which was that, besides the building’s alteration, her gasoline pumps would be moved back, the property would be graded to conform to the new road level, and entrances and driveway approaches into the front of her building would be constructed.
Thus, she testified that at no time had she refused to let Aldrich or the Highway Department fix the property and alter the builiding in accordance with what she understood to be the agreement; that she had sought to ascertain what it would cost to put her “building back, that is, by taking ten feet off the front and adding it to the rear and reconstructing the area in front in a manner comparable to what it had been before the highway was widened”; and that she had refused to accept the $2000 offered her by Aldrich, because for that amount she could not fix her business as it was.
*816That plaintiff was insisting on work in addition to that contracted by Aldrich is further shown by the formal, written demand, made on the latter by plaintiff’s attorney subsequent to the revocation of the stipulation pour autrui, wherein he states: “ * * * Under the terms of State Project No. 55-06-13 you stipulated with the State of Louisiana to alter the building belonging to Mrs. J. W. Cox, by removing approximately ten feet of the front thereof adding the same to the rear of said building, renovating the front of said building, restoring two gasoline pumping units and fixing in a workman like manner the approaches thereto and area thereabout. You have failed to carry out the terms of these stipulations, even though Mrs. Cox advises me, that she was at all times willing to have her property restored and the alterations performed as called for by the specifications of said Project.” Moreover, in the petition and in plaintiff’s motion for a summary judgment the same demand is made.
Plaintiff may be correct in her assertion as to the extent of her contract with the Highway Department — that is, that its agents agreed to change the building and to perform other work on the surrounding property, including removal and installation of the gasoline pumps. But in this suit plaintiff is suing only Aldrich, the contractor, and such additional obligations clearly were not included in its contract with the Highway Department. Therefore, inasmuch as the defendant had never agreed to perform the extra work continually being demanded by plaintiff (as between those two, in other words, there was no meeting of the minds), it follows that plaintiff did not accept unconditionally the stipulation in her favor. (In passing, we observe that nothing that has been said herein is determinative of any claim which plaintiff may have against the Department of Highways.)
For the reasons assigned our original decree herein is reinstated and made the final judgment of this court.
McCALEB, J., concurs in the instant opinion but he also adheres to the views-expressed in the original opinion that the contract sued on does not contain a stipulation pour autrui.